
	

113 HR 1759 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to submit to Congress quarterly reports on the timeliness in which the Department of Veterans Affairs receives certain information from other departments or agencies of the United States.
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1759
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Ruiz (for
			 himself, Mr. Cárdenas,
			 Mrs. Kirkpatrick,
			 Mr. Barber,
			 Mrs. Negrete McLeod,
			 Mr. Takano, and
			 Mr. Cook) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to submit to Congress quarterly reports on the
		  timeliness in which the Department of Veterans Affairs receives certain
		  information from other departments or agencies of the United
		  States.
	
	
		1.Quarterly reports to
			 Congress
			(a)In
			 generalChapter 77 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
				
					7735.Quarterly
				reports to Congress
						(a)ReportsNot later than 30 days after the end of
				each fiscal quarter, the Secretary shall submit to Congress a report on covered
				requests.
						(b)Matters
				includedEach report under subsection (a) shall include—
							(1)the number of
				covered requests made during the fiscal quarter covered by the report;
				and
							(2)the average
				response time for such covered requests made during each month of such fiscal
				quarter, as determined based on the period beginning on the date on which the
				Secretary made the request and ending on the date on which the Secretary
				determines that the request is completed.
							(c)Covered request
				definedIn this section, the
				term covered request means a request by the Secretary to the head
				of another department or agency of the United States for information required
				by the Secretary in adjudicating a claim for disability compensation under
				chapter 11 of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding after the item relating to section 7734 the following new
			 item:
				
					
						7735. Quarterly reports to
				Congress.
					
					.
			
